DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 20, 21, and 26-31 responded on July 29, 2022 are pending, claims 1, 20-21, 26-27 and 29 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed July 29, 2022, with respect to the rejection(s) of claims 1, 20 and 21 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0164352 A1, hereinafter "Yang") in view of Jung et al. (US 2018/0199367 A1, hereinafter "Jung1").
Regarding claims 1 and 20, Yang discloses a user terminal comprising:
a processor that determines to use, in a single slot, one or both of a first uplink control channel and a second uplink control channel that is transmitted in a longer period than the first uplink control channel, based on information to indicate that uplink control information (UCI) type includes channel state information (CSI), the information being configured by radio resource control (RRC) signaling (Yang, Fig. 12 1200 wireless device 1205 processor [0012-0016, 0084, 0087-0088] identifying a physical uplink control channel (PUCCH) format for transmission of uplink control information (UCI), wherein the PUCCH format is short PUCCH or long PUCCH, occupies in entire subframe (i.e. slot), allow UCI to be transmitted on PUCCH on carriers in unlicensed spectrum; some embodiments may allow similar functionality as legacy LTE PUCCH to be maintained, electing a PUCCH format according to an eNB timing configuration, the signaling may take the form of radio resource control (RRC) configuration signaling, uplink control information (UCI) such as HARQ-ACK (i.e. UCI type), CSI are sent from UE to eNB on the control channel PUCCH); and
a transmitter that transmits the UCI type using the determined uplink control channel in the single slot (Yang, Fig. 12 antenna 1220 (i.e. transmitter) [0021] transmitter configured to transmit the UCI to a radio access node in accordance with the identified PUCCH format and [0084] uplink control information
(UCI) such as HARQ-ACK, CSI are sent from UE to eNB on the control channel PUCCH).
Yang discloses a subframe contains one slot, but does not explicitly disclose wherein a number of symbols in the single slot is fourteen and wherein the processor determines to use, in the single slot, both of the first uplink control channel and the second uplink control channel based on the information to indicate that the UCI type includes the CSI, a format of the first uplink control channel being different from a format of the second uplink control channel.
Jung1 from the same field of endeavor discloses wherein a number of symbols in the single slot is fourteen (Jung1, [0049]the slot can include 14 OFDM/SC-FDMA symbols) and wherein the processor determines to use, in the single slot, both of the first uplink control channel and the second uplink control channel based on the information to indicate that the UCI type includes the CSI, a format of the first uplink control channel being different from a format of the second uplink control channel (Jung1, [0118-0119] The controller can determine one or more allocated RBs for the first physical uplink channel based on a sub-band group and one or more RBGs within the sub band group, the transceiver can transmit the first physical uplink channel in the determined one or more allocated RBs in the slot.; a slot can include a first PUCCH and a second PUCCH. The first PUCCH can be shorter in duration than the second PUCCH. The first physical uplink channel can the first PUCCH. The first PUCCH can have one of following short PUCCH formats based on UCI type and sizes: Format 1: SR, Format 1a: 1-bit HARQ-ACK, Format 1b: 2-bits HARQ-ACK, or Format 2: combination of CSI and HARQ-ACK bits).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 21, Yang discloses a system comprising:
a terminal (Yang, Fig. 12 1220 wireless communication device) that comprises:
a processor that determines to use, in a single slot, one or both of a first uplink control channel and a second uplink control channel that is transmitted in a longer period than the first uplink control channel, based on information to indicate that uplink control information (UCI) type includes channel state information (CSI), the information being configured by radio resource control (RRC) signaling (Yang, Fig. 12 1205 processor [0012-0016, 0084, 0087-0088] identifying a physical uplink control channel (PUCCH) format for transmission of uplink control information (UCI), wherein the PUCCH format is short PUCCH or long PUCCH, occupies in entire subframe (i.e. slot), allow UCI to be transmitted on PUCCH on carriers in unlicensed spectrum; some embodiments may allow similar functionality as legacy LTE PUCCH to be maintained, electing a PUCCH format according to an eNB timing configuration, the signaling may take the form of e.g. downlink control signaling or radio resource control (RRC) configuration signaling, uplink control information (UCI) such as HARQ-ACK (i.e. UCI type), CSI are sent from UE to eNB on the control channel PUCCH); and
a transmitter that transmits the UCI type using the determined uplink control channel in the single slot (Yang, Fig. 12 antenna 1220 (i.e. transmitter) [0021] transmitter configured to transmit the UCI to a radio access node in accordance with the identified PUCCH format and [0084] uplink control information
(UCI) such as HARQ-ACK, CSI are sent from UE to eNB on the control channel PUCCH), and
a base station (Yang, Fig. 13 1300 radio access node) that comprises:
a receiver that receives the UCI type that is transmitted using the determined uplink control channel in the single slot (Yang, [0033] receiving the UCI from the at least one wireless communication device in accordance with the identified PUCCH format which occupied a subframe (i.e. slot) and [0084] uplink control information (UCI) such as HARQ-ACK, CSI are sent from UE to eNB on the control channel PUCCH).
Yang discloses a subframe contains one slot, but does not explicitly disclose wherein a number of symbols in the single slot is fourteen and determining to use, in the single slot, both of the first uplink control channel and the second uplink control channel based on the information to indicate that the UCI type includes the CSI, a format of the first uplink control channel is different from a format of the second uplink control channel.
Jung1 from the same field of endeavor discloses wherein a number of symbols in the single slot is fourteen (Jung1, [0049]the slot can include 14 OFDM/SC-FDMA symbols) and determining to use, in the single slot, both of the first uplink control channel and the second uplink control channel based on the information to indicate that the UCI type includes the CSI, a format of the first uplink control channel is different from a format of the second uplink control channel (Jung1, [0078-82] A slot can include a first PUCCH and a second PUCCH. The first PUCCH can be shorter in duration than the second PUCCH. The first physical uplink channel can the first PUCCH. The first PUCCH can have one of following short PUCCH formats based on UCI type and sizes: Format 1: SR, Format 1a: 1-bit HARQ-ACK, Format 1b: 2-bits HARQ-ACK, or Format 2: combination of CSI and HARQ-ACK bits).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 26, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits different UCI type over the first uplink control channel and the second uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits different UCI type over the first uplink control channel and the second uplink control channel (Jung1, [0078-82] A slot can include a first PUCCH and a second PUCCH. The first PUCCH can be shorter in duration than the second PUCCH. The first physical uplink channel can the first PUCCH. The first PUCCH can have one of following short PUCCH formats based on UCI type and sizes: Format 1: SR, Format 1a: 1-bit HARQ-ACK, Format 1b: 2-bits HARQ-ACK, or Format 2: combination of CSI and HARQ-ACK bits).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 27, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits the UCI type using the first uplink control channel in a resource that does not overlap a resource of the second uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits the UCI type using the first uplink control channel in a resource that does not overlap a resource of the second uplink control channel (Jung1, [0078-82] A slot can include a first PUCCH and a second PUCCH. The first PUCCH can be shorter in duration than the second PUCCH. The first physical uplink channel can the first PUCCH. The first PUCCH can have one of following short PUCCH formats based on UCI type and sizes: Format 1: SR, Format 1a: 1-bit HARQ-ACK, Format 1b: 2-bits HARQ-ACK, or Format 2: combination of CSI and HARQ-ACK bits and [0003] short PUCCH can minimize resource overlapping between slot-based UL data channel and short PUCCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 28, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel (Jung1, [0040] a UE can receive an indication of a selected DMRS pattern for a short PUCCH (i.e. second uplink control channel). According to a possible embodiment, a UE can be semi-statically configured with a DMRS pattern based on UE/NE beamforming capabilities and long-term channel characteristics, such as maximum delay spread. Alternatively, the NE can dynamically indicate the DMRS pattern in a UCI scheduling grant message, depending on UCI sizes in a short PUCCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 29, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits the UCI type using the first uplink control channel in a resource that does not overlap a resource of the second uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter transmits the UCI type using the first uplink control channel in a resource that does not overlap a resource of the second uplink control channel (Jung1, [0078-82] A slot can include a first PUCCH and a second PUCCH. The first PUCCH can be shorter in duration than the second PUCCH. The first physical uplink channel can the first PUCCH. The first PUCCH can have one of following short PUCCH formats based on UCI type and sizes: Format 1: SR, Format 1a: 1-bit HARQ-ACK, Format 1b: 2-bits HARQ-ACK, or Format 2: combination of CSI and HARQ-ACK bits and [0003] short PUCCH can minimize resource overlapping between slot-based UL data channel and short PUCCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 30, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel (Jung1, [0040] a UE can receive an indication of a selected DMRS pattern for a short PUCCH (i.e. second uplink control channel). According to a possible embodiment, a UE can be semi-statically configured with a DMRS pattern based on UE/NE beamforming capabilities and long-term channel characteristics, such as maximum delay spread. Alternatively, the NE can dynamically indicate the DMRS pattern in a UCI scheduling grant message, depending on UCI sizes in a short PUCCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Regarding claim 31, Yang discloses the first uplink control channel and the second uplink control channel but does not explicitly disclose wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel.
Jung1 from the same field of endeavor discloses wherein, when both the first uplink control channel and the second uplink control channel are determined to be used in the single slot, the transmitter does not transmit a demodulation reference signal for the first uplink control channel (Jung1, [0040] a UE can receive an indication of a selected DMRS pattern for a short PUCCH (i.e. second uplink control channel). According to a possible embodiment, a UE can be semi-statically configured with a DMRS pattern based on UE/NE beamforming capabilities and long-term channel characteristics, such as maximum delay spread. Alternatively, the NE can dynamically indicate the DMRS pattern in a UCI scheduling grant message, depending on UCI sizes in a short PUCCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink control channel configuration disclosed by Yang and PUCCH resource allocation disclosed by Jung1 with a motivation to make this modification in order to obtain reliable channel and interference estimates, compared to RB-level resource aggregation (Jung1, [0035]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415